Citation Nr: 0330693	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  03-27 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
gunshot wound (GSW) to the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from August 1941 to 
October 1945.  The veteran's service personnel records 
reflect that he was awarded the Purple Heart Medal and 
Combat Infantryman Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The Board notes that the RO has characterized the issue on 
appeal as entitlement to an increased evaluation for 
traumatic arthritis of the left knee.  However, the 
traumatic arthritis is a manifestation of the veteran's 
overall left knee disability-service connected under 
Diagnostic Code 5313, as injury to muscle group XIII, 
Diagnostic Code 8726, causalgia of the anterior crural 
nerve, and Diagnostic Code 5010, traumatic arthritis-all of 
which are the residuals of an gunshot wound to the back of 
the left knee which he sustained during combat in France in 
November 1944.

It is apparent from the veteran's substantive appeal and his 
testimony before the hearing officer at the Regional Office 
in March 2003 that what he seeks is a higher rating for the 
residuals of this injury to his knee.  Because of this, the 
Board has phrased the issues as one involving an increase 
for the residuals of the inservice GSW to the left knee, as 
indicated on the first page of this decision.  See also 
Esteban v. Brown, 6 Vet. App. 259 (1994) and VAOPGCPREC 23-
97 (July 7, 1997).

The Board further notes that the veteran has testified that 
he can no longer work because of his service-connected left 
knee disability.  Therefore, the Board infers a claim for a 
total disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU).

In addition, the veteran's representative noted in October 
2003 that the veteran's claims for service connection to a 
right knee disability and a back disability, as secondary to 
his service-connected left knee disability, had not been 
properly adjudicated and cited the presence of nexus 
evidence.  A claim to reopen these claims with new and 
material evidence is thus inferred.

Finally, the Board notes that by this decision, the Board 
has granted the maximum evaluation the veteran is allowed 
for his left knee disability under the regulations.  
Consideration of extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b) is therefore referred to the RO for action.

These matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The service connected residuals of GSW of the left knee, 
involving muscle group XIII are manifested by a history of a 
penetrating fragment wound in the left popliteal space, 
hospitalization and treatment of the wound including 
debridement and removal of some, but not all, fragments; 
complaints of pain and pain upon motion, weakness, and 
inability to ambulate well; and objective observations of 
consistent, severe symptomatology including pain and 
excruciating pain upon motion, limited motion, marked 
swelling in the joint, muscle defect and wasting, cramping, 
abnormal gait, and near inability to ambulate or maintain 
balance.

2.  The veteran manifests a 2" scar on the posterior of the 
left knee which is hypersensitive and tender to the touch.

3.  The service connected residuals of GSW of the left knee, 
involving the anterior crural nerve, are manifested by 
complaints of burning and numbness in the left lower 
extremity with objective findings of hyperesthesias and 
dysesthesias in the left lower extremity, especially on the 
posterior and lateral aspects of the leg and distal thigh.

4.  The service-connected residuals of GSW of the left knee, 
involving the left knee joint, are manifested by X-ray 
findings of degenerative joint disease.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent, and no 
greater, for residuals of GSW of the left knee, muscle group 
XIII, are met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 
(West 1991 and Supp. 2002); 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a), 3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.41, 
4.40, 4.45, 4.56, 4.59, 4.73 Diagnostic Code 5313 (2002).

2.  The criteria for a 10 percent evaluation, and no 
greater, for a hypersensitive, tender 2 inch scar on the 
posterior of the left knee is met prior to and after 
December 20, 2001.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 
5107 (West 1991 and Supp. 2002); 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a), 3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 
4.41, 4.118, Diagnostic Code 7803, 7804, and 7805 (1995-
2002).

3.  The criteria for an evaluation greater than 20 percent 
for incomplete paralysis of the anterior crural nerve are 
met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a), 
3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.41, 4.120, 4.123, 4.124, 
4.124a, Diagnostic Code 8726 (2002).

4.  The criteria for a compensable evaluation for traumatic 
arthritis of the left knee joint are not met.  38 U.S.C.A. 
§ 1155, 5102, 5103, 5103A, 5107 (West 1991 and Supp. 2002); 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a), 3.321(b)(1), 
4.1, 4.3, 4.7, 4.31, 4.41, 4.40, 4.44,  4.45, 4.59, 4.71a 
Diagnostic Code 5010 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There was a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002) redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date, such as the one in the present case.  
38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§ 3.159(b).  There is no issue as to providing an 
appropriate application form or completeness of the 
application in this case.  In the circumstances of this 
case, while the veteran has been partially advised of the 
applicable laws and regulations, he has been advised of the 
evidence needed to substantiate his claim.  A letter dated 
in April 2002 and the statement of the case dated in August 
2003 gave notice of the VCAA.  In particular, the August 
2003 supplemental statement of the case summarized the 
evidence received and notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department.  Finally, the veteran testified before a local 
hearing officer sitting at the RO in March 2003.  As a 
result of his testimony and response to the RO's request for 
information, the veteran responded and identified sources of 
private treatment.

Concerning the applicable laws and regulations governing his 
claim, the Board notes that the regulations governing the 
evaluation of scars changed during the pendency of the 
veteran's appeal.  No notice of the new regulations were 
given.  Nonetheless, for reasons explained below, and 
because the Board is, essentially, granting the veteran's 
claim as to this issue, the Board finds that consideration 
of this issue without notification of the changes in law 
will not prejudice the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

For the foregoing reasons, the Board finds the VA's duty to 
notify has been fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The 
record shows that the RO obtained copies of all identified 
treatment records, and VA examinations.  In addition, the 
veteran responded to requests for information, identifying 
his treating physicians and testifying before a local 
hearing officer sitting at the RO in March 2003.  All 
records identified by the veteran have been obtained on his 
behalf, or submitted by the veteran.

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor will it prejudice the veteran.  
See Bernard, supra.


II.  Increased Evaluations

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2002). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In a March 1946 rating decision, the RO established service 
connection for GSW residuals to the left knee with pain and 
limitation of motion, granting an evaluation of 20 percent.  
The RO noted that the rating had been made without all the 
relevant service medical records.  In August 1946, the RO 
issued an amended rating decision, based on the receipt of 
the veteran's clinical medical records.  The evaluation was 
assigned under Diagnostic Code 5313 and was increased to 30 
percent.  Service medical records show that he was treated 
at the battalion aid station on November 3, 1944 for a wound 
to the back of the left knee, received in action.  He was 
transferred to the evacuation hospital, where records show 
the wound was debrided and fragments were removed.  He was 
then transferred to the 79th General Hospital, where records 
show he was treated for a penetrating, moderate, wound to 
the posterior of the left popliteal space.  He underwent 
secondary closure and was released to physiotherapy on 
December 23, 1944.  He was discharged on January 7, 1945.

In March 1950, after receipt of a VA examination report, the 
RO issued a rating decision reducing the evaluation of the 
service-connected residuals of GSW to 10 percent.  The 
examination report, dated in March 1950, reflects complaints 
of pain and a tender scar.  The examiner objectively 
observed the veteran to exhibit a normal knee joint without 
swelling, inflammation, or limited or painful motion.  No 
ligament instability was found and no crepitation was 
present.  The veteran walked without a limp.  The examiner 
described a 1" x 1/2" posteromedial scar, overlying the 
popliteal fossa.  It was found to be well-healed, slightly 
depressed, and tender to palpation.  

In October 1950, the veteran again underwent VA examination.  
The veteran complained of pain, stiffness, weakness, and 
numbness.  During orthopedic examination, the examiner 
observed the veteran to walk with a mild limp, and to 
exhibit pain and stiffness in the left knee joint while 
squatting.  No swelling or crepitation was noted in the left 
knee joint, but the examiner remarked that range of motion, 
though normal, was painful.  The examiner diagnosed 
cicatrix, left popliteal space, residual of shrapnel wound; 
arthralgia of the left knee secondary to this; and 
limitation of motion on passive flexion.  During 
neurological examination, the examiner observed the veteran 
to walk favoring his left lower extremity slightly, although 
he could perform coordination tests well.  The examiner 
noted vasomotor changes.  The distal portion of the left 
lower extremity appeared red and the veteran was unable to 
stand on the toes of his left foot.  There was mild 
disturbance, described as weakness, in dorsiflexion of the 
foot.  Inversion and eversion, however, were adequately 
performed.  Reflexes were equal, bilaterally, but 
hyperactive.  Sensory examination revealed hyperesthesia 
along the inner aspect of the leg and inner aspect of the 
foot along the course of the posterior tibial nerve.  The 
examiner noted that stroking the surface of the leg lightly 
produced a burning type of pain.  Deep pressure stimulation 
was less discomforting.  The examiner diagnosed causalgia, 
left, posterior tibial nerve, chronic, moderate.

Results of X-rays then taken reveal an essentially normal 
knee without retained foreign bodies.

Accordingly, the RO confirmed and continued the 10 percent 
evaluation under Diagnostic Code 5313 but assigned an 
additional 10 percent under Diagnostic Code 8725 for the 
neurological manifestations.

This evaluation was confirmed and continued until September 
1980, when the RO assigned a 20 percent evaluation under 
Diagnostic Code 8726, based on a July 1980 VA examination 
report.  The report reflects complaints of instability and 
giving out of the left knee.

Examination for muscles and nerves reflected objective 
observations of possible mild muscle loss in the left calf.  
The scar was not tender.  Muscle strength was normal with 
the exception of a five percent weakness of plantar flexion 
on the left side.  Sensory examination revealed definite 
abnormalities in the left lower extremity, including 
decrease to perception of pain and temperature in an area 
beginning at the rear portion of the left knee joint 
extending to the mid-anterior portion of the knee and 
antero-medially down the calf to the bottom of the foot.  
There were no other sensory losses.  The examiner diagnosed 
neurological residuals consisting mainly of sensory loss in 
the left lower extremity, mostly posterior tibial in 
distribution but possibly a mixture.  The examiner opined 
that these findings of disability would remain stable but 
indicated that the instability in the knee may be of 
orthopedic origin.

Orthopedic examination revealed some weakness in muscle 
group XIII with pain along the posterior tibial nerve root 
and wasting:  the left leg and thigh measuring 1-1/4 inches 
smaller than on the right, and the left calf measuring 3/4 
inch smaller than on the right.  Weakness in flexion and 
extension of the left leg was also noted with a slight 
degree of limitation of motion in extension, mild 
crepitation in the left knee joint, and marked tenderness to 
palpation of the left popliteal space.  Reflexes were 
normal.  The left knee was mildly swollen, and the examiner 
noted that the veteran walked with a cane and has obvious 
difficulty getting his left knee to lock in position for 
stability in walking.  The scar was described as 1-1/2 
inches in length and well-healed.  Results of X-rays then 
taken reflect slight narrowing of the joint space on the 
lateral aspect without evidence of effusion.  The examiner 
diagnosed GSW left leg, moderate to severe disability in 
muscle group XIII; causalgia, posterior tibial nerve, left 
side; degenerative arthritis secondary to the GSW.

This evaluation was confirmed and continued until April 
2000, when the RO increased the evaluation assigned under 
Diagnostic Code 5313 to 30 percent, effective in March 2000, 
which was the month the veteran filed his claim for 
increase.  Based on an April 2000 VA examination report, the 
RO confirmed the 20 percent assigned under Diagnostic Code 
8726 and granted service connection for traumatic arthritis 
in the left knee, assigning a noncompensable evaluation 
under Diagnostic Code 5010.

The April 2000 VA examination report reflects show 
complaints of severe pain.  The examiner objectively 
observed the veteran to experience difficulty getting into 
and out of his chair.  He used a straight cane for 
ambulating short distances.  For further distances, he used 
a wheelchair, but he could not propel it himself.  The 
veteran walked the short distance into the examination room 
with a stooped posture and antalgic, wide-based gait, and 
used a cane.  He could not walk on his toes or his heels, 
and had trouble getting on and off the examination table due 
to cramps in both knees.  The report reflects objective 
observations of marked swelling and crepitation in the knee.  
Range of motion was measured at five to 110 degrees active, 
and five to 120 degrees passive, but the examiner observed 
the veteran to be in excruciating pain.  A small defect, two 
inches long, was found in the popliteal fosse, on the 
posterior part of the knee, which was tender to touch with 
the leg in the extended position.  The examiner noted mild 
atrophy in the left thigh muscles, but opined that this was 
likely due to inactivity.  Sensory function was 
hyperesthetic and dysesthetic.  Drawer sign and Lachman's 
test was negative, bilaterally; and medial/lateral stress 
test was severely painful, also bilaterally.

X-rays showed early changes of degenerative arthritis, 
bilaterally, somewhat more prominent in the medial 
compartment of both knee joints.  Degenerative changes are 
also evidenced in the patellofemoral joints, bilaterally.

The examiner commented that the veteran manifested severe 
muscle defect and discomfort due to the nerve injury, and 
limited range of motion of the knee.  He opined that this 
could cause some derangement and mechanical problems that 
would, in turn, result in eventual degenerative changes.  
The report reflects diagnoses of status post left thigh 
muscle injury and degenerative joint disease of both knees.

The veteran underwent additional VA examination in May 2002.  
He complained of pain, swelling, and inability to walk far.  
The examiner observed that the veteran used a cane and wore 
braces on both knees.  He walked with a markedly stooped 
posture and wide-based gait.  His station indicated mild 
bilateral genu valgus and both knees were markedly swollen.  
He walked the four feet from his chair to the examination 
table with great difficulty.  He could independently don and 
doff his socks and shoes, but got on and off the table with 
some difficulty.  The examiner noted an old muscle defect at 
the distal end of the left thigh posteriorly, and a 2 inch 
horizontal scar that was very hypersensitive to touch.  The 
left lower extremity was markedly sensitive to touch.  There 
was no effusion or warmth in the left knee joint, although 
it was swollen.  Range of motion measured from zero to 100 
degrees active, and zero to 110 degrees passive, but with 
moderate to severe pain.  The veteran could not maintain the 
position of 110 degrees flexion due to pain.  There was mild 
wasting of the thigh muscles, but symmetrical with the right 
side.  Drawer sign was negative; however, the examiner noted 
the veteran to be in excruciating pain throughout the 
maneuver.  Medial/lateral stress test maneuvers were thus 
omitted due to pain.  Sensory testing revealed 
hyperesthesias and dysesthesias throughout the left lower 
extremity, especially on the posterior and lateral aspects 
of the leg and distal thigh.  No wasting of muscles was 
found in the left calf.

Results of X-rays were reported to show degenerative changes 
in both knees and the medial compartment of the knee joint 
and patellofemoral joints.

The examiner noted that the veteran has obvious limitations 
in ambulation and exhibits an abnormal gait.  He cannot 
maintain balance, and exhibits marked limitation in range of 
motion due to pain.  The examiner diagnosed status post 
shrapnel injury to the left thigh with residuals; neuralgia 
of anterior crural nerve; and traumatic arthritis of the 
left knee.

Private and VA treatment records obtained and/or forwarded 
by the veteran document consistent treatment for his left 
knee.  These records show complaints of pain and instability 
and findings of effusion, varus deformity, flexion 
contracture, jointline tenderness, crepitation, and 
arthritis.  In addition, private medical records in February 
2002 confirm the presence of a piece of shrapnel retained in 
the left knee.  Results of neurological testing on the left 
lower extremity, dated in March 2002, reflected normal 
findings.

As noted above, the veteran has appealed the ratings 
assigned his service connected left knee GSW residuals.  In 
March 2003, the veteran testified before a hearing officer 
sitting at the local RO.  He testified that received private 
and VA treatment for his left knee.  His complaints are of 
pain in the left knee, inability to ambulate well, loss of 
balance, episodes of collapse, swelling, and numbness in his 
left leg.  He testified that his left knee disability 
impacts every aspect of his life.  He argues that increases 
are warranted for his left knee disability-particularly for 
the traumatic arthritis manifested in the left knee joint.  
The Board will discuss each in turn.

A.  Residuals of GSW Injury to Muscle Group XIII

The RO has evaluated the residuals of injury to muscle group 
XIII under Diagnostic Code 5313, which contemplates 
impairment of muscle group XIII.  Muscle group XIII controls 
extension of the hip and flexion of the knee; outward and 
inward rotation of flexed knee; acting with rectus femoris 
and sartorius synchronizing simultaneous flexion of the hip 
and knee and extension of the hip and knee by belt-over-
pully action at the knee joint and involves the following 
muscles:  posterior thigh group, hamstring complex of two-
joint muscles:  biceps femoris; semimembranosus, 
semitendinosus.  A 40 percent evaluation is granted for 
impairment that is severe.  A 30 percent evaluation is 
granted for impairment that is moderately severe.

The regulations stipulate that there are three muscle groups 
for the foot and leg, rated under Diagnostic Codes 5310 
through 5312.  Disabilities resulting from muscle injuries, 
including, inter alia, those rated under Diagnostic Codes 
5301 through 5312 are classified as "slight," "moderate," 
"moderately severe," or "severe" under criteria set forth in 
the regulations.  38 C.F.R. § 4.55, 4.56 (2003).

The regulations stipulate that "severe" disability of 
muscles contemplates a through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring.  According to the 
regulations, severe disability of muscles is characterized 
by a history of service department record or other evidence 
showing hospitalization for a prolonged period of treatment 
of the wound, a record of consistent complaint of cardinal 
signs and symptoms of muscle disability which is worse than 
that shown for moderately severe muscle injuries and, if 
present, evidence of inability to keep up with work 
requirements.  The cardinal signs and symptoms are defined 
in the regulations as loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  The objective 
findings required to warrant a classification of severe 
disability are ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
loss of deep fascia or muscle substance upon palpation, or 
soft flabby muscles in the wound area; abnormal hardening or 
swelling of the muscles in contraction; tests of strength, 
endurance, or coordination show severe impairment when 
compared to the uninjured side; and, where present, the 
following signs:  X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of muscle; adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability in electrodiagnostic 
testing; visible or measurable atrophy; adaptive contraction 
of opposing muscle group; atrophy of muscle groups not in 
the track of the missile; induration or atrophy of an entire 
muscle following simple piercing by a projectile.

The veteran sustained his injury as the result of a gunshot 
wound in combat.  Service medical records show that his 
injury was the result of a penetrating wound which required 
lengthy hospitalization-almost 30 days, according to the 
records-followed by physical therapy.  The veteran was 
injured November 30, 1944.  Surgeon General's Records give 
additional details, indicating that there was point of entry 
wound only, without nerve or artery involving.  However, 
closure of the wound was delayed.  The veteran was not 
discharged to physical therapy until December 23, 1944.  He 
was finally discharged from physical therapy on January 7th.  
In addition, recent clinical studies show that a shrapnel 
fragment is present in his left knee.  Moreover, the 
cardinal sign of weakness, as documented above, has been 
present throughout the veteran's medical history.  
Impairment of coordination is additionally observed, with 
weakness, in the recent examination reports.  Finally, again 
as reflected in recent medical evidence, objective findings 
consist of a muscle defect with a hypersensitive scar, 
limited and excruciatingly painful motion in the left knee 
joint, with inability to maintain balance.  

The Board finds, therefore, that a 40 percent evaluation 
under Diagnostic Code 5313 is appropriate for this residual.

A higher evaluation is not afforded under Diagnostic Code 
5313, therefore, a higher evaluation cannot be awarded.

B.  Scars

The RO has not evaluated the veteran's scars.  Nonetheless, 
the Board must consider whether the impairment manifested by 
the scar may be afforded additional, compensable evaluations 
under the appropriate diagnostic code.  All impairment 
arising from a single disability may be awarded separate, 
compensable evaluations, where that impairment is not 
already contemplated by the assigned diagnostic code, and 
except as otherwise directed in the rating schedule.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).

Separate, compensable evaluations may be warranted for 
individual scars that are tender, painful, poorly nourish, 
ulcerated, or that limit the function or movement of the 
body part affected.  See Esteban, supra; 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7803, and 7805, respectively, (1995-
2002) or for individual deep or superficial scars that 
measure a certain area, superficial scars that are unstable 
or painful, or scars that limit motion of the body part 
affected, 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, and 7805, respectively, (2002).

The Board notes that the rating criteria for scars was 
changed, effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002).  Similar to the analysis involving 
muscle impairment and changes in the diagnostic code, the 
Board must here also determine evaluation of the veteran's 
disability under the new regulations will be unfairly 
prejudicial.  See Bernard, supra.  In addition, the Board 
must apply the criteria most favorable to the veteran.  See 
Karnas, supra.

The Board finds that the veteran is not prejudiced by 
application of the revised regulations concerning the 
evaluation of his disability.  This is so because the Board 
will use a combination of the new and old regulations to 
grant the benefit sought.  Moreover, the Board notes that 
while some of the regulations differ greatly, requiring more 
exact measurements of the scar tissue involved, others do 
not vary at all, as described below.

Under the new criteria, Diagnostic Code 7801 directs that 
scars other than on the head, face, or neck that are deep or 
cause limited motion are evaluated as 10 percent disabling 
for areas exceeding 6 square inches, 20 percent disabling 
for areas exceeding 12 square inches, 30 percent disabling 
for areas exceeding 72 square inches, and 40 percent 
disabling for areas exceeding 144 square inches.  Notes 
following the rating criteria explain (1) scars in widely 
separated areas, as on two or more extremities or on 
anterior and posterior surfaces of the extremities or trunk, 
will be rated separately and combined in accordance with 
38 C.F.R. § 4.25, and (2) a deep scar is one associated with 
underlying soft tissue damage.  Diagnostic Code 7802 
provides that scars other than head, face, or neck scars 
that are superficial and do not cause limited motion will be 
rated as 10 percent disabling for areas of 144 square inches 
or greater.  Notes following the rating criteria explain (1) 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of the 
extremities or trunk, will be rated separately and combined 
in accordance with 38 C.F.R. § 4.25, and (2) a superficial 
scar is one not associated with underlying soft tissue 
damage.  Diagnostic Code 7803 notes that unstable 
superficial scars are evaluated as 10 percent disabling.  
Note (1) following indicates that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2) indicates that a superficial 
scar is one not associated with underlying soft tissue 
damage.  Diagnostic Code 7804 provides that superficial 
scars that are painful on examination are rated as 10 
percent disabling.  Note (1) following states that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) states that in this case, a 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation (See 38 C.F.R. § 4.68 of 
this part on the amputation rule).  Diagnostic Code 7805 
directs that other scars shall be rated on the limitation of 
function of the affected part.

Under the old criteria, Diagnostic Code 7803 afforded a 10 
percent evaluation for a scar, regardless of measurement, 
that was superficial, poorly nourished, or characterized by 
repeated ulceration.  Diagnostic Code 7804 awarded 10 
percent for a superficial scar that was tender and painful 
upon objective observations, regardless of measurement.  
Diagnostic Code 7805 does not differ, directing that other 
scars be evaluated on the limitation of the function of the 
part affected.

In the present case, the veteran has a single, 2" scar, 
horizontal, at the back of the knee, previously described as 
in the left popliteal aspect.  It is described in May 2002 
as being "very hypersensitive" and, in April 2000, as very 
tender to touch.  The Board will evaluate the scar under 
both old and new diagnostic criteria and will individually 
apply that criteria more advantageous.  Where the criteria 
is lacking, i.e., the measurement is incomplete, the Board 
will infer that the basic criteria has been met.

Because the Board is individually analyzing the criteria and 
applying that most favorable, and because the Board is 
inferring the basic criteria is met where the evidence does 
not so provide, the Board finds that evaluating the 
veteran's scar under the new criteria does not render the 
veteran unaware of any issues of which he would have 
required notice in order to submit evidence, argument, or 
testimony.

According to the notes in the new criteria under Diagnostic 
Codes 7801 and 7802, scars in widely separated areas, as on 
two or more extremities or on anterior or posterior surfaces 
of the extremities or trunk will be rated separately.  In 
addition, deep scars are defined in a note following 
Diagnostic Code 7801 as associated with underlying soft 
tissue damage.

Accordingly, the Board finds that the criteria are met for 
separate, 10 percent evaluation under Diagnostic Code 7804 
(2000-2003) for the veteran's residual scar that has been 
found in recent medical evidence to be very hypersensitive 
and tender to the touch.  The Board finds that the scar is 
superficial, rather than deep, as it is not associated with 
underlying soft tissue damage.  Similarly, it is not 
adherent, and there is no sign of underlying tissue loss.

Hence, for the above reasons, the Board finds that the 
criteria for a compensable evaluation is met for the 
veteran's scar under Diagnostic Codes 7804 (2000-2003).

C.  Residuals of GSW Injury to Anterior Crural Nerve and 
Traumatic Arthritis 

The RO has evaluated the veteran's residuals of GSW to the 
left knee under Diagnostic Code 8726 at 20 percent disabling 
for moderate incomplete paralysis of the anterior crural 
nerve.  In addition, the RO has granted a noncompensable 
evaluation for the traumatic arthritis of the left knee 
under Diagnostic Code 5010.

Higher evaluations may be awarded for either of these 
manifestations, and is so provided by the regulations.  
However, there is a bar to doing so.

The Board notes that the regulations prohibit awarded a 
combined evaluation for the veteran's residuals of GSW to 
the left knee, in totality, that exceed the amount he would 
have been granted had the extremity been amputated.  
38 C.F.R. § 4.68 (2003).  The medical evidence reflects that 
the veteran was wounded in the back of the knee.  If he had 
required amputation, it would have been an above the knee 
amputation.  Diagnostic Code 5162 allows a maximum 60 
percent evaluation for amputation of the thigh in the middle 
to lower two-thirds of the thigh.  38 C.F.R. § 4.71a, 
Diagnostic Code 5162.  

By this decision, the Board has granted an evaluation of 40 
percent under Diagnostic Code 5313, and an additional 10 
percent under Diagnostic Code 7804.  The veteran is already 
at 20 percent under Diagnostic Code 8267.  The combined 
evaluation for the residuals of GSW to his left knee is now 
therefore 60 percent-the maximum that he can be granted by 
regulation.  38 C.F.R. § 4.68.

There is therefore no need to consider whether higher 
evaluations may be granted under Diagnostic Code 8726 and 
5010.
 
D.  DeLuca Consideration

In rating these service-connected disabilities, the Board 
has considered the disabling effects of pain, as indicated 
in the above discussions.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Objective observations of pain, limited and 
painful motion, weakness, atrophy, incoordination and 
inability to balance, and attendant functional loss were 
recorded.  And the evaluations assigned by this decision, as 
discussed above, contemplates the pain, limited and painful 
motion, weakness, atrophy, incoordination and inability to 
balance and attendant functional loss demonstrated.  The 
complaints the veteran made and testified to concerning his 
service connected disabilities have further been observed on 
examination and have also been considered in the evaluations 
granted.  Accordingly, and as discussed above, the ratings 
now assigned for the service connection residuals of GSW to 
the left knee (muscle group XIII) residuals scars account 
for the pain, limited and painful motion, weakness, atrophy, 
and attendant functional loss demonstrated.  The presence of 
other factors listed in 38 C.F.R. § 4.45, are either not 
contended or not shown.

E.  Extra-Schedular Consideration

Consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities under 
38 C.F.R. § 3.321(b) has been referred to the RO for 
appropriate action and will not therefore be considered 
here.


ORDER

A rating of 40 percent, and no greater, for the residuals of 
GSW to the left knee (muscle group XIII) is granted, subject 
to controlling regulations governing the award of monetary 
benefits.

A 10 percent rating, and no greater, is granted for the 2 
inch scar on the posterior of the left knee prior to and 
after December 20, 2001, subject to controlling regulations 
governing the award of monetary benefits.



A rating greater than 20 percent for the residuals of GSW to 
the left knee, impairment of the anterior crural nerve is 
denied.

A compensable rating for traumatic arthritis of the left 
knee is denied.




	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



